IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEE GREENFIELD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-469

TALLAHASSEE POLICE DEPT.
AND CITY OF
TALLAHASSEE/RISK MGMT
DEPT.,                                               Opinion Filed


      Appellees.                               09/13/16 KMS



_____________________________/

Opinion filed September 13, 2016.

An appeal from an order of the Judge of Compensation Claims.
John J. Lazzara, Judge.

Date of Accident: March 27, 2011.

Paul M. Anderson of Anderson & Hart, P.A., Tallahassee, for Appellant.

Christopher J. Dubois and Mary E. Cruickshank of DuBois & Cruickshank, P.A.,
Tallahassee, for Appellees.



PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.